Appeal by the defendant from a judgment of the County Court, Westchester *625County (Murphy, J.), rendered September 30, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion by denying, without conducting an evidentiary hearing, the defendant’s motions to withdraw his guilty plea and to have his assigned counsel relieved (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926; People v Zaia, 181 AD2d 931). The defendant’s claim of ineffective assistance of counsel, upon which both motions were based, is flatly refuted by the record of the plea proceeding in which the defendant admitted that no one had coerced him into entering his plea of guilty and that he was pleading guilty to criminal sale of a controlled substance in the third degree because he was, in fact, guilty (see, People v Zaia, supra). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.